FILED
                            NOT FOR PUBLICATION                            APR 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50195

               Plaintiff - Appellee,             D.C. No. 3:13-cr-04431-LAB

  v.
                                                 MEMORANDUM*
RAUL FLORES WONG,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Raul Flores Wong appeals from the district court’s judgment and challenges

the 72-month sentence imposed following his guilty plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 18 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Flores Wong contends that the district court erred by applying an incorrect

legal standard for a minor-role adjustment under U.S.S.G. § 3B1.2(b). We review

de novo the district court’s interpretation of the Guidelines and for clear error the

district court’s factual determination that a defendant is not a minor participant.

See United States v. Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014), cert. denied

135 S. Ct. 1467 (2015). Contrary to Flores Wong’s contention, the record reflects

that the court properly considered his culpability relative to that of the average

participant in the offense. See U.S.S.G. § 3B1.2 cmt. n.3(A). Further, to the extent

Flores Wong contends that he is entitled to a minor role reduction, the district court

did not clearly err in denying the adjustment. See Hurtado, 760 F.3d at 1069.

      AFFIRMED.




                                           2                                    14-50195